     Case 2:13-cr-00106-DOC Document 305 Filed 12/10/18 Page 1 of 3 Page ID #:2649



     Joseph A. Yanny, Esq. (SBN 97979)
 1
     Charles Cardinal, Esq. (SBN 322991)
 2   YANNY & SMITH
     1801 Century Park East, Suite 2400
 3   Los Angeles, California 90067
 4   Telephone: (310) 551-2966
     Facsimile: (310) 551-1949
 5   jyanny@yannylaw.com
 6
     Attorneys for Defendant,
 7   Mongols Nation

 8
 9                               UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA
10
11
                                                    )   Case No.: CR 13 00106 DOC
12
     United States of America                       )
13         Plaintiff,                               )   DEFENDANT’S OBJECTION TO
14                                                  )   GOVERNMENT’S JURY
     vs.                                            )   INSTRUCTION REQUEST RE
15                                                  )   “PROPERTY SUBJECT TO
16                                                  )   FORFEITURE FOR RICO
     Mongols Nation,                                )   CONVICTION”
17        Defendant.                                )
18                                                  )   Courtroom: 9D
                                                    )   Judge: Honorable David O. Carter
19
20
21
22
23
24
25
26
27
28
29
30
31                                                        1
32                          Defendant’s Objection to Government’s Jury Instruction Request
33
34
     Case 2:13-cr-00106-DOC Document 305 Filed 12/10/18 Page 2 of 3 Page ID #:2650



            On December 10, 2018, the government filed a memorandum in an attempt to clarify its objection
 1
 2   to the Court’s decision to omit language that the government requested be included in the proposed

 3   forfeiture jury instruction titled “Property Subject to Forfeiture for RICO Violation.” See Dkt. 304.
 4          The Court ordered that the following language be excluded from the instruction to be read to the
 5
     jury as part of the criminal forfeiture phase of the trial in the event of a conviction:
 6
            The law requires the forfeiture of interests to remove the sources of a
 7          defendant’s power over the enterprise. Under this section, any
 8          property interest or position of the defendant, either directly or
            indirectly part of the enterprise, but which allows the defendant to
 9          exert control or influence over the enterprise, may be forfeitable. Any
            property that the defendant used to promote or further the affairs of
10          the enterprise, affords a source of influence over the enterprise and is,
11          therefore, subject to forfeiture. The government's right of forfeiture
            includes defendant's entire interest in the enterprise, even though some
12          part of the enterprise may not be tainted by racketeering activity.
13
14           The government is requesting the Court to change its mind on a jury instruction it has already

15   delivered a ruling and restore language that the Court previously decided to omit.
16          Defendant hereby object to the government’s request for two simple reasons. First, there has
17
     already been a ruling on this matter. The Court offered both parties an equal opportunity to be heard. The
18
     government had its chance to raise whatever arguments and concerns it might have with this jury
19
20   instruction both informally as well as formally on the record. The government voiced its opinion on the

21   matter and the Court took that into account when reaching its decision. There is no need to re-litigate an
22   issue that was already argued and decided upon by the Court. The Court’s rulings should be treated with
23
     respect and finality – not viewed as a mere whim that can be changed after the fact.
24
            Second, the proposed language by the government is not from a model instruction. It was created
25
26   entirely from the minds of the prosecution to further their own agenda and is therefore argumentative.

27   The Court wisely recognized this and ruled to omit the language for that very reason. The government
28   filing a request for the Court to reconsider does not solve this problem at all. The language remains
29
30
31                                                            2
32                              Defendant’s Objection to Government’s Jury Instruction Request
33
34
     Case 2:13-cr-00106-DOC Document 305 Filed 12/10/18 Page 3 of 3 Page ID #:2651



     argumentative and in accordance with no model instruction. For these reasons, defendant objects to the
 1
 2   government’s request and urges the Court to maintain its previous ruling.

 3
 4
 5
 6
 7                                                                   Respectfully submitted,

 8
     Dated: Dec 10, 2018                                    By:      /s/ Joseph A. Yanny
 9                                                                   JOSEPH A. YANNY
10                                                                   YANNY & SMITH
                                                                     Attorneys for Defendant, Mongols Nation
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30
31                                                          3
32                            Defendant’s Objection to Government’s Jury Instruction Request
33
34
